—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated March 6, 1996, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff Wilhelmina Brawley was operating a motor vehicle owned by the defendant when it hit a large bump in the road, went out of control, and eventually collided with a building. Brawley and the plaintiff Lisa Holmes, a passenger in the car, sought to recover damages on the theory that their injuries were proximately caused by the defendant’s improper maintenance of the vehicle and its tires.
The defendant has adequately demonstrated that the accident in which the plaintiffs were injured was not attributable to any negligent conduct on her part. The plaintiffs have failed to raise a question of fact sufficient to require a trial (see, Zuckerman v City of New York, 49 NY2d 557; Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). Accordingly, the defendant’s motion for summary judgment should have been granted. Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.